DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 39, 41, 43-45, 47-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Moore (US 20150201181 A1) teaches the visual impaired system for recognizing objects to guide a user to the destination using the navigation system.
Moore does not teach a system for guiding a visually impaired user comprising a plurality of path data stored in a database, the path data identifying traversable paths to and from selectable locations, wherein the path data is derived from previously captured images of the locations and the identified traversable paths include a may containing graph nodes representing defined locations, captured images, and annotations; a visual odometry processor for performing feature detection on the image data to obtain a plurality of features from the image data. Wherein feature detection includes identifying curves, edges, and evaluating metadata of the image data; an analysis processor for comparing the plurality of features from the image data and the plurality of stored path data to determine a user’s location; a may processor for automatically selecting the traversable path from the stored path data corresponding to the user’s location and a user-selected destination location in combination with other limitations as specified in claim 29.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425